DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 4-29-2022 is acknowledged.
Claims included in the prosecution are 1-21. 
Upon consideration, the 112, 2nd paragraph rejection is withdrawn.
The following are the rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claim(s) 1-2, 4, 9-10, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts (6,383,513).
Watts discloses biphasic delivery systems for cannabinoids for nasal delivery.. The two phase system contains oil in water emulsion in which the microspheres made of phospholipids in which cannabinoids are suspended. (Abstract, col. 2, line 15 through col. 3, line 55, Example 6 and claims). Although Watts does not explicitly state that the one of the phases in the biphasic composition is multilamellar vesicles, in the preparation in Example 6 of Watts an aqueous solution of sodium chloride is added to phospholipid dispersion and it is well-known in the art of liposomes that such an addition results in multilamellar liposomes (MLV). Therefore, the presence MLVs in Watt’s compositions is implicit. The Examiner cites US 6,284,163 (see Example 1) and US 6,517,808 (see col. 4, lines 52-59) in this context.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant Quotes Ex Parte Levy, 17 USPQ2nd, 1461, 1464 and argues that inherency must be supported by “fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art”. 
	That is what exactly the Examiner did; “present a technical reasoning” and therefore, the burden is upon applicant to present evidence that Watts compositions do not contain multilamellar liposomes.
	Applicant argues that even if a teaching of multilamellar vesicles was inherent in view of Watts, claims have been amended to recite that the multilamellar lipid vesicles encapsulate second oil-in-water second emulsion and therefore, overcomes Watts. This argument is not persuasive since nothing in Watts, in particular Example 6 that multilamellar vesicles are not entrapping the oil-in-water emulsion. 
	The rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-2, 4-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (6,383,513).
	Watts as discussed above, discloses biphasic delivery systems for cannabinoids for nasal delivery. The two phase system contains oil in water emulsion in which the microspheres made of phospholipids in which cannabinoids are suspended (Abstract, col. 2, line 15 through col. 3, line 55, Example 6 and claims). Although Watts does not specifically state that one of the phases in the biphasic composition is multilamellar vesicles, as pointed out above, in the preparation in Example 6 of Watts an aqueous solution of sodium chloride is added to phospholipid dispersion and it is well-known in the art of liposomes that an addition of aqueous medium to phospholipids results in hydration of the phospholipids with the formation of multilamellar liposomes (MLV). The examiner cites US 2012/0034164 in this context (see 0301).
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant’s arguments in essence are based on the amendment made to claim 1 and these have been addressed above.
3.	Claims 1-2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/119160 of record or WO 95/03787 of record by themselves or in combination in further combination with Donsky (US 2016/0279073), optionally in further combination with Watts (6,383, 513)..
WO 2008 teaches biphasic multilamellar lipid vesicle composition containing human interferon and methionine suspended in oil in water emulsion and encapsulated the same oil in water emulsion (Abstract, pages 3, 5, 6, 14, 15 and claims). Although WO 2008 teaches interferon as the hydrophilic active agent on page 9 it teaches that lipophilic active agents which are lipophilic could be present in the dispersed phase of the emulsion of the biphasic multilamellar vesicles.
WO 95 teaches biphasic multilamellar lipid vesicles suspended in oil in water emulsion and encapsulating the same oil in water emulsion. The biphasic multilamellar vesicles (Abstract, pages 5, 7, 8, 19). According to WO a variety of either lipophilic or hydrophilic active agents could be encapsulated. The lipophilic active agents include corticosteroids which are anti-inflammatory agents (page 22). The oils taught include Jojoba oil (page 20).  WO 95 teaches that salicylate is a penetration enhancer (page 15).
What is lacking in WO 2008 and WO 95 is the teaching that the lipophilic active agent is a cannabinoid.
Donsky teaches liposomal formulations containing cannabinoids including cannabidiol (CBD) or extracts containing cannabinoids for topical administration. The liposomes contain phospholipids and cholesterol. The composition contains stabilizers and starch. The compositions are administered together with other active agents such as anti-inflammatory, agents, antibiotic and others (Abstract, 0013, 0014, 0023- 0027, 0029, 0033, 0040, 0042, 0043, 0045, 0061, 0074, 0076, 0105 and Examples).  
The teachings of Watts have been discussed above.
It would have been obvious to one of ordinary skill in the art to use the lipophilic cannabinoid taught by Donsky as the lipophilic active agent in the biphasic multilamellar liposomes of WO 2008 or WO 95 with a reasonable expectation of success since cannabinoids are known to be delivered topically using liposomes as the delivery vehicles. One of ordinary skill in the art would be motivated further to encapsulate cannabinoids as active agents in biphasic formulations taught by WO 2008 or WO 95 with a reasonable expectation of success since the reference of Watts shows the use of cannabinoids as active agents in biphasic formulation.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that the combination of WO 2008, WO 95, Donsky and.or Watts does not teach or suggest every element of claim 1. This argument is not persuasive since it is evident from WO2008, method of preparation on pages 4 and 5 and Figures the biphasic composition contains oil in water emulsion in which multilamellar vesicles having inside oil in water emulsion encapsulated, The encapsulated active agent however, is a hydrophilic compound and not lipophilic. Similarly, WO 95 teaches the biphasic composition and suggestive of encapsulation of hydrophilic as well as lipophilic active agents though not cannabinoids as lipophilic active agents.
It should be pointed out that both primary references teach biphasic multilayered lipid vesicles in oil in water emulsions containing lipophilic active agents. WO 95 in particular teaches the encapsulation of either lipophilic or hydrophilic active agents, though not cannabinoids. 
Applicant argues that WO 2008 is directed to a method of treatment of cervical dysplasia with interferon which is a hydrophilic molecule and that the passage cited by the examiner that are lipophilic are consistency enhancers and uptake enhancers that can be present in the dispersed phase of the emulsion  is a generic statement in WO 2008. The examiner points out that at this section, WO 2008 teaches biologically active molecules which are lipophilic whether they are consistency enhancers or uptake enhancers. It would have been obvious to one of ordinary skill in the art that biologically active molecules such as cannabinoids would be in the dispersed phase if they are lipophilic. 
Applicant argues that WO 95 is directed to treating impotence by encapsulating PEG1 or PGE2 and does not teach or suggest to a cannabinoid in its formulations; according to applicant it provides at best generic teachings and guidance to include molecules that drastically differ from cannabinoids in structure and function. This argument is not persuasive. As evident from page 5 of WO 95, the biologically active agent or compound is any compound that has a pharmacological, pharmaceutical or cosmetic effect (see also lines 31-34). The teachings on pages 6 and 7 of WO also deal with lipophilic substances. In the paragraph bridging pages 15 and 16, WO lists a variety of biological agents including anti-inflammatories and anesthetics. Therefore, it would have been obvious to one of ordinary skill in the art to encapsulate in the biphasic multilamellar lipid vesicles lipophilic cannabinoids with a reasonable expectation of success in view of Winnicki who teaches that cannabinoids in liposomes (lipid vesicles) which according to applicant are lipophilic.
Applicant argues that Donsky is directed to liposomal or micellar formulations of terpenes in combination with cannabinoids, but Donsky specifically teaches that the liposomes are unilamellar. This argument is not persuasive since instant claim language does not exclude cannabinoids in combination with terpenes taught by Donsky and whether the liposomes are unilamellar or multilamellar, the method of encapsulation of lipophilic compounds such as cannabinoids will be the same and Donsky is combined with WO 2008 and WO 95 which teach multilamellar vesicles.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watts (6,383,513) and in view of Touitou (US 2009/0047234), Dimock (8,044, 240) individually or in combination..	
	The teachings of Watts have been discussed above. What is lacking in Watts is the combination of cannabinoids with anti-inflammatory drugs, opioids, and antibiotics.
	Touitou while disclosing phospholipid vesicular compositions (liposomes) teaches that therapeutic agents such as antibiotics, cannabinoids, opiate, s NSAIDs (Abstract, 0010, 0012, 0023, 0026, 0028, 0069-0120) can be used in combination.
Dimock while disclosing therapeutic compositions teaches that antibiotics, opioids such as morphine, fentanyl, oxycodone and cannabinoids could be administered in combination. The composition could be in the form of liposomes (Abstract, col. 18, lines 7-16, lines 35-62, col. 21, lines 14-41).
It would have been obvious to one of ordinary skill in the art to administer the biphasic composition containing cannabinoids taught by Watts with other active agents such as opioids, antibiotics and NSAIDs would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Touitou and Dimock teach the  mixture of cannabinoids, opioids, antibiotics and NSAIDs could be used.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Watts. Applicant provides no specific arguments regarding Touitou.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Watts (6,383,513) and in view of Touitou (US 2009/0047234), Dimock (8,044, 240) individually or in combination; OR 2) WO 2008/119160 of record or WO 95/03787 of record by themselves or in combination in further combination with Donsky (US 2016/0279073), optionally in further combination with Watts (6,383, 513) as set forth above, further in view of Kottayil (US 2009/0181080.
	The teachings of Touitou, Dimock, WO 2008, WO 95, Donsky and Watts have been discussed above.
	These references do not appear to teach prodrugs of cannabinoids.
	Kottayil while disclosing biphasic formulations of cannabinoids teaches that the cannabinoid can be in free form or in the form of a prodrug (Abstract, 0008, 0010 and 0158). 
	To include a prodrug of cannabinoids in the biphasic formulations would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success since Kottayil teaches that cannabinoids in free from or in the form of prodrugs could be encapsulated in biphasic formulations.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Watts. Applicant provides no specific arguments regarding Watts, WO 2008, WO 95, Touitou and Donsky have been discussed above. Kottayil is combined for its teaching that cannabinoids in free from or in the form of prodrugs could be encapsulated in biphasic formulations. Applicant provides no specific arguments regarding Kottayil.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612